    Case
     Case1:19-cv-03852-AJN-DCF
          1:19-cv-03852-AJN-DCF Document
                                 Document48-2
                                          82 Filed
                                              Filed09/29/20
                                                    06/25/20 Page
                                                              Page11ofof11




                                     Attachment A
                          Joint Proposal to Seal Court Records

      Document             ECF No.          Proposed Sealing         Reasons for Sealing
Defendants’ Letter re:       45             Redact highlighted
                                                                     Medical information
  Discovery Dispute                            text in letter
Ms. Chamlin’s Letter           47           Redact highlighted
                                                                     Medical information
re: Discovery Dispute                          text in letter
      Exhibit A to            45-1
  Defendants’ Letter
                                            File entirely under      Subject to the parties’
    (excerpts of the
                                                    seal              confidentiality order
Deposition of Plaintiff
  Matthew Chamlin)
      Exhibit B to            45-2          Redact highlighted         Personal address
  Defendants’ Letter                               text                  information
   Exhibit A to Ms.           47-1
   Chamlin’s Letter
                                            File entirely under      Subject to the parties’
    (excerpts of the
                                                    seal              confidentiality order
Deposition of Plaintiff
  Matthew Chamlin)



                                      This Order is made in: Chamlin v. Johnson & Johnson,
                                      et al., No. 19cv03852 (AJN) (DF).

                                      The parties' joint requests for redaction and sealing , as
                                      specified in the above chart, are granted. In light of this
                                      ruling, and given that this Court held a discovery
                                      conference in this case on 6/3/2020, the Clerk of Court is
                                      directed to close the motions filed at Dkts. 44, 45 and 48.

                                      Dated: 09/29/2020
